DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 4/11/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Non-statutory Double Patenting
Claims 1, 4-7, 30-33, and 37-43 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,833,406 (‘406) in view of Otter et al (Letter in Applied Microbiology 49 (2009) 803-805).
Applicants assert the method of the ‘406 patent is directed to “inhibiting a microbial infection” by utilizing the steps of “providing a lubricant comprising: hypochlorite, an emulsifier comprising sodium magnesium silicate; and a silicone polymer; and applying the lubricant to a microbial infection, whereas the instant claims are directed to a method of “disinfecting a surface” utilizing the steps of applying to the surface a sanitizing formulation comprising hypochlorite, sodium phosphate or hydrochloric acid, sodium magnesium silicate, and a silicone polymer, wherein the surface is a floor, counter top, table top, handrail, bench, or an area in public use. Applicants assert Examiners argument that treating any surface in view of Otter does not make obvious treating a microbial infection as claimed in ‘406 because Otter describes locations for bacterial contamination, but does not teach bacterial “infections” in such sites. Applicants also assert Otter does not teach sanitizing such surfaces could be equated to inhibiting a microbial infection.
Examiner disagrees. The ‘406 patent is directed to a method of inhibiting a microbial infection but applying the lubricant. The term “inhibit”, as defined by the dictionary (see Merriam Webster attachment) includes to hold in check or prohibit from doing something. As such, the cleaning of microbials from a surface would then inhibit microbial infections where the microbials are killed prior to infecting a patient. The logical tie between microbials on the surface and infections was provided by Otter et al, which teaches contaminations are on surfaces. 
Alternatively, the skilled artisan would also reason that while the ‘406 patent is directed to microbial infections generally, the underlying mechanism is killing the microbes. Where Otter et al teaches the microbes are present on other surfaces, the skilled artisan would recognize the benefit of sterilizing other surfaces to remove the microbials that can cause additional infections.
As such, Examiner notes that while Applicants interpret their claims narrowly, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123(I). Examiner reasons that the skilled artisan would be led to applications beyond the working embodiments of ‘406 when the underlying purpose of all applications is to kill the underlying microbials.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612